United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.I., Appellant
and
U.S. POSTAL SERVICE, STONYBROOK POST
OFFICE, Stonybrook, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0377
Issued: August 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2017 appellant, through counsel, filed a timely appeal from an
October 10, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than eight percent permanent impairment of his
right lower extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On February 15, 2013 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his right knee on February 13, 2013. He reported that
after he placed mail in a mailbox, a snow bank collapsed as he stepped towards his vehicle. By
decision dated July 25, 2013, OWCP accepted appellant’s claim for tear of the right lateral
meniscus and partial tear of the anterior cruciate ligament (ACL) on the right.
On April 24, 2013 appellant underwent a magnetic resonance imaging (MRI) scan of his
right knee which demonstrated postsurgical changes of the medial meniscus, and vertical tear of
the lateral meniscus, osteoarthritis, and high-grade partial tear of the ACL with mild anterior tibial
translation. On October 18, 2013 his attending physician, Dr. John Brennan, a Board-certified
orthopedic surgeon, performed right knee surgery authorized by OWCP. This surgery consisted
of arthroscopy with partial medial and lateral meniscectomies and debridement. Appellant
returned to full-duty work on November 2, 2013.
On September 11, 2014 appellant filed a recurrence of his medical condition (Form
CA-2a). He reported that he developed gradual discomfort and decline in his right knee. Appellant
alleged that he now had a total tear of his ACL on the right. By decision dated November 19,
2014, OWCP accepted his claimed recurrence and authorized a second right knee arthroscopy.
On November 21, 2014 Dr. Brennan performed right ACL reconstruction using allograft.
On February 12, 2015 OWCP entered appellant on the periodic rolls for wage-loss compensation.
In a letter dated May 8, 2015, OWCP referred appellant, a statement of accepted facts
(SOAF), and list of specific questions to Dr. David Benatar, a Board-certified orthopedic surgeon,
for a second opinion evaluation. Dr. Benatar completed a report on May 26, 2015 and listed
appellant’s history of two work-related right knee surgeries, and a third including a meniscectomy
when appellant was 25 years old. He reviewed appellant’s medical history and performed a
physical examination finding a minimally antalgic gait on the right with a small knee effusion.
Dr. Benatar reported slight weakness to right knee extension, but full range of motion. He found
significant medial tenderness and a strong McMurray’s sign medially. Dr. Benatar also reported
some atrophy, significant crepitus, mild pain on patellar grind, and minimal stability of the ACL.
He concluded that appellant had disabling residuals related to his accepted condition, but that
appellant could return to light duty with restrictions. Dr. Benatar also noted that appellant’s current
condition was an aggravation of a preexisting condition. He diagnosed arthritis and reported that
appellant’s arthritis had progressed.
On August 23, 2015 appellant elected to receive Office of Personnel Management
retirement benefits rather than wage-loss compensation benefits from OWCP.

2

On August 24, 2015 appellant filed a claim for a schedule award (Form CA-7). In a
development letter dated September 11, 2015, OWCP requested additional medical evidence in
support of his claim for permanent impairment of a scheduled member. It afforded appellant 30
days for a response.
In a note dated September 9, 2015, Dr. Brannan reported that appellant had reached
maximum medical improvement (MMI). He completed a separate note on September 9, 2015 and
reported appellant’s symptoms of pain, weakness, and stiffness in his right leg. Dr. Brannan found
no right knee effusion and “reasonably good range of motion.” He also reported that appellant’s
ligamentous examination was stable. Dr. Brannan diagnosed tear of the medial meniscus.
In a report dated January 8, 2016, Dr. Thomas P. Nipper, a Board-certified orthopedic
surgeon, reviewed appellant’s history of injury, his 1990 right knee surgery, and his two recent
knee surgeries. He found that appellant had reached MMI. Dr. Nipper applied the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)3 and found that, based on the diagnosis-based impairment methodology, appellant had 10
percent permanent impairment of his right lower extremity for successful ACL reconstructive
surgery.4 He also found that appellant had an additional 3 percent permanent impairment for
meniscectomy,5 totaling 13 percent permanent impairment of the right lower extremity.
On March 24, 2016 OWCP referred the medical record and the SOAF to its medical adviser
to determine the extent of appellant’s percentage of permanent impairment for schedule award
purposes. In his May 25, 2016 report, OWCP’s medical adviser reviewed the medical evidence of
record and found that it was insufficient to form the basis of a schedule award. He recommended
an additional medical evaluation for schedule award purposes.
On October 17, 2016 OWCP referred appellant for a second opinion evaluation with
Dr. Joseph Estwanik, a Board-certified orthopedic surgeon. In his November 10, 2016 report,
Dr. Estwanik reviewed the SOAF and appellant’s medical history. He noted that appellant’s MRIs
demonstrated medial meniscus tear, ACL tear, and near full cartilage loss in the medial
compartment, 50 percent loss of cartilage in the lateral tibial compartment, and abnormality of the
patellofemoral joint. Dr. Estwanik opined that appellant’s loss of cartilage was preexisting and
“unrelated to his current [w]orkers’ [c]ompensation claim.” On physical examination he found no
significant patellofemoral crepitus, no effusion, and “a good Lachman test.” Dr. Estwanik noted,
“only trace movement but a good endpoint and good surgical result.” He found that appellant had
complete range of motion from 0 to 140 degrees. Dr. Estwanik noted pain with the medial
McMurray’s test, but no catching or locking. He further found tenderness from the medial joint
palpation which was associated with appellant’s “known and preexisting osteoarthritis.”
Additionally, Dr. Estwanik found that appellant’s meniscectomy and ACL reconstruction were
successful. He determined that appellant had reached MMI on May 1, 2015. Dr. Estwanik applied
the A.M.A., Guides and found that appellant had a total 10 percent permanent impairment due to
3

A.M.A., Guides (6th ed. 2009).

4

Id. at 510, Table 16-3.

5

Id. at 509.

3

meniscal injury, which was 2 percent permanent impairment, and ligament repair with mild laxity,
which was 8 percent permanent impairment.6 He concluded that appellant would eventually need
a total knee replacement for this preexisting osteoarthritis.
OWCP’s medical adviser reviewed Dr. Estwanik’s report on December 3, 2016. He
applied the A.M.A., Guides and found that appellant’s impairment rating should be based on his
partial medial and lateral meniscectomies, rather than based upon his ACL injury, with a default
grade C of 10 percent impairment. The medical adviser found that appellant’s functional history
grade modifier was zero as he had no antalgic gait and no pain inventory. He reached grade
modifier one for physical examination as appellant had minimal palpatory findings on
examination. The medical adviser determined that the clinical studies adjustment grade modifier
should not be used as clinical studies were used to determine the impairment class. He then applied
the net adjustment formula of the A.M.A., Guides to reach a negative one adjustment or grade B
impairment of eight percent permanent impairment of the right lower extremity due to partial
medial and lateral meniscectomies. The medical adviser determined the date of MMI was
November 10, 2016.
OWCP referred its medical adviser’s report to Dr. Estwanik on December 6, 2016.
Dr. Estwanik responded on December 12, 2016 and disagreed that the appropriate diagnosis-based
estimate was the partial medial and lateral meniscectomies. He contended that the ACL tear was
the most salient feature of appellant’s accepted conditions. Dr. Estwanik noted, “It is well known
in knee surgery data that an ACL tear is considered ‘the beginning of the end of the knee.’”
On February 13, 2017 OWCP’s medical adviser disagreed with Dr. Estwanik and noted
that appellant’s physical findings including good Lachman’s test, trace movement, and a good
surgical result. He opined that these findings indicated that appellant “does not have any residual
instability of the ACL after ACL reconstruction.” The medical adviser contended that to qualify
for mild laxity appellant needed to demonstrate at least 5 millimeters of laxity and that
Dr. Estwanik did not document this finding in his evaluation. He concluded that the key factor for
calculating impairment should be meniscal injury and not ACL tear.
By decision dated February 21, 2017, OWCP granted appellant a schedule award for eight
percent permanent impairment of his right lower extremity.
On March 1, 2017 OWCP received counsel’s request for an oral hearing before an OWCP
hearing representative. Appellant appeared at the oral hearing on August 16, 2017 and his counsel
contended that OWCP’s medical adviser failed to consider all the appropriate conditions for the
basis of appellant’s schedule award. Counsel asserted that appellant’s employment injury
aggravated his preexisting arthritis and that this condition should be considered in his impairment
rating.
By decision dated October 10, 2017, OWCP’s hearing representative found that appellant
had not established more than eight percent permanent impairment of his right lower extremity.
He determined that the weight of the medical evidence rested with OWCP’s medical adviser
regarding the application of the A.M.A., Guides. The hearing representative further determined
6

Id. at 509-10, Table 16-3.

4

that appellant had not established any additional employment-related conditions including
preexisting arthritis as found by Dr. Estwanik which should be considered for schedule award
purposes.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of loss of use, of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so that
there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides, published in 2009.9 The Board has approved the use by OWCP of the A.M.A., Guides for
the purpose of determining the percentage loss of use of a member of the body for schedule award
purposes.10 It is well established that in determining the amount of a schedule award for a member
of the body that sustained an employment-related impairment, preexisting impairments are to be
included.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based impairment (DBI)
method of determining the percentage of permanent impairment. In addressing lower extremity
impairments, the sixth edition requires identifying the impairment class for the diagnosed
condition, however, it appears that it should be Class of Diagnosis (CDX), which is then adjusted
by grade modifiers based on Functional History (GMFH), Physical Examination (GMPE), and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).13
ANALYSIS
The Board finds that this case is not in posture for a decision.

7

Supra note 2.

8

20 C.F.R. § 10.404.

9

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A.,
Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability
Claims, Chapter 2.808.6a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
10

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

11

P.R., id.; Carol A. Smart, 57 ECAB 340 (2006).

12

A.M.A., Guides 515.

13

Id. at 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

5

OWCP accepted appellant’s claim for tear of the right lateral meniscus and tear of the
anterior cruciate ligament. It authorized two surgeries, arthroscopy with partial medial and lateral
meniscectomies as well as right ACL reconstruction using allograft. OWCP granted appellant a
schedule award for eight percent permanent impairment of his right lower extremity based on his
partial medial and lateral meniscectomies. OWCP’s hearing representative further found that
appellant was not entitled to have his preexisting right knee arthritis considered in his permanent
impairment for schedule award purposes.
Appellant’s attending physician, Dr. Nipper, determined that appellant was entitled to a
schedule award for 10 percent permanent impairment of his right lower extremity for successful
ACL reconstructive surgery.14 He also found that appellant had an additional 3 percent permanent
impairment for meniscectomy15 totaling 13 percent permanent impairment of the right lower
extremity. Dr. Nipper did not provide any findings on physical examination supporting the
selection of ACL as the appropriate diagnosis for rating or in support of any aspect of his
impairment rating. Before the A.M.A., Guides can be utilized, a description of appellant’s
impairment must be obtained from appellant’s physician. In obtaining medical evidence required
for a schedule award, the evaluation made by the attending physician must include a description
of the impairment including, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others who review the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.16 As Dr. Nipper’s
report does not comply with these requirements, OWCP properly undertook further development
of the claim to determine appellant’s percentage of permanent impairment for schedule award
purposes.17
As a consequence of the deficits in Dr. Nipper’s report, OWCP referred appellant for a
second opinion evaluation with Dr. Estwanik. Dr. Estwanik noted the extent of appellant’s right
knee arthritis as found on x-ray and MRI scan. He reported that this condition was preexisting and
not related to appellant’s employment injury such that he did not consider it for schedule award
purposes. Dr. Estwanik also provided findings on physical examination including evaluation of
appellant’s ACL which demonstrated a good Lachman test, only trace movement, but a good
endpoint and good surgical result. He determined that appellant had eight percent permanent
impairment of his right lower extremity based on deficiencies in the ACL and also awarded two
percent impairment for meniscal injuries. OWCP’s medical adviser reviewed the medical records
and determined that appellant’s schedule award should be based solely on his partial lateral and
medial meniscectomies.
Dr. Estwanik disagreed with this evaluation method and asserted that appellant’s ACL
deficits were the appropriate rating method as the ACL tear was the most salient feature of
14

Supra note 4.

15

Id. at 509.

16

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

17

D.H., Docket No. 18-0024 (issued May 7, 2018).

6

appellant’s accepted conditions. He noted, “It is well known in knee surgery data that an ACL
tear is considered ‘the beginning of the end of the knee.’” OWCP’s medical adviser again
reviewed Dr. Estwanik’s findings and noted that he did not clearly indicate that appellant had five
millimeters of laxity which was necessary to establish a class 1 impairment due to ACL injury.
The February 21, 2017 schedule award decision was based on OWCP’s medical adviser’s
opinions dated December 3, 2016 and February 13, 2017. The medical adviser did not explain
whether appellant’s preexisting condition of arthritis had been considered or whether it should be
considered in the impairment rating.18 Furthermore, the medical adviser did not provide a citation
to the A.M.A., Guides or other medical authority for his specific requirement of five millimeters
of ACL laxity. The A.M.A., Guides specifically require “mild laxity” for impairment ratings due
to ACL injuries and specifically note that surgery is not a rating factor.19 The A.M.A., Guides
further provide that the physical examination adjustment for knee instability grade 1, is slight
instability, “[g]rade 1 Lachman’s test; slight laxity patellar mechanism.”20
As noted above, OWCP procedures provide that impairment ratings for schedule awards
include those conditions accepted by OWCP as employment related and any preexisting permanent
impairment of the same member or function. If the work-related injury has affected any residual
usefulness in whole or in part, a schedule award may be appropriate as there is no apportionment.21
The Board is unable to determine from the current record whether Dr. Estwanik or OWCP’s
medical adviser appropriately applied the A.M.A., Guides in determining appellant’s permanent
impairment for schedule award purposes, therefore this case must be remanded for further
development and appropriate impairment rating under the A.M.A., Guides. The Board is unable
to determine based on the physical findings contained in the record which diagnosis should be
utilized as the basis for appellant’s schedule award. Dr. Estwanik opined, based on his own
findings and his own physical examination of appellant, that the diagnosis of ACL injury with mild
laxity was appropriate for rating purposes. OWCP’s medical adviser defined mild laxity as at least
five millimeters of laxity and determined that Dr. Estwanik’s report did not specifically support
this finding. OWCP procedures required that in reviewing medical evidence for the purposes of a
schedule award, OWCP’s medical adviser should determine the percentage of permanent
impairment based on the standards of the sixth edition of the A.M.A., Guides and provide medical
reasoning for the percentage of impairment specified.22 The record before the Board does not
include a medical report determining the appropriate percentage of permanent impairment based

18

R.R., Docket No. 16-0589 (issued February 3, 2017).

19

Supra note 4.

20

Id. at 517, Table 16-7.

21

Supra note 18; B.K., 59 ECAB 228 (2007). See also Federal (FECA) Procedure Manual, supra note 9 at Chapter
2.808.5(d) (March 2017) (schedule awards may include preexisting impairments as there is no apportionment under
FECA).
22

Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.808.6.f (March 2017).

7

on all the conditions of appellant’s right lower extremity, which contrary to OWCP’s hearing
representative findings, should consider his preexisting arthritis.23
The Board will remand the case to OWCP for further medical development. OWCP should
refer appellant to a second opinion specialist to properly determine the impairment to appellant’s
right lower extremity based on the accepted employment injuries and his preexisting arthritis and
utilizing the proper tables and figures of the A.M.A., Guides. After such further development as
necessary, OWCP shall issue a de novo decision on the extent of impairment to appellant’s right
lower extremity.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this opinion of the Board.
Issued: August 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

See supra note 18; C.S., Docket No. 14-1085 (issued August 27, 2014) (finding that when the medical adviser
does not provide sufficient explanation for his rating that his report is not entitled to constitute the weight of the
medical opinion evidence).

8

